Case 8:20-cv-00309-CEH-AAS Document 36 Filed 09/08/20 Page 1 of 2 PageID 865




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

LINCOLN MEMORIAL ACADEMY;
EDDIE HUNDLEY; MELVIA SCOTT;
JAUANA PHILLIPS; KATRINA ROSS;
and ANGELLA ENRISMA,

      Plaintiffs,

v.                                                  Case No.: 8:20-cv-309-T-36AAS

STATE OF FLORIDA, DEPARTMENT
OF EDUCATION; SCHOOL BOARD
OF MANATEE COUNTY, FLORIDA;
and THE CITY OF PALMETTO,

      Defendants.
______________________________________/

                                       ORDER

      The School Board of Manatee County, Florida (School Board) moves for an

order compelling Lincoln Memorial Academy, Eddie Hundley, Melvia Scott, Jauana

Phillips, Katrina Ross, and Angella Enrisma (collectively, the plaintiffs) to produce

discovery responses. (Doc. 31). School Board also requests an award of attorney’s fees

in relation to the motion. (Id.). In response, the plaintiffs request this action be

converted to a track three case because additional time is needed to provide discovery

responses. (Doc. 32). The plaintiffs also request a discovery conference. (Id.).

      On June 10, 2020, School Board served the plaintiffs with requests for

production and interrogatories. On July 16, 2020, the School Board served Mr.

Hundley and Ms. Enrisma with requests for admissions. The School Board indicates
                                      1
Case 8:20-cv-00309-CEH-AAS Document 36 Filed 09/08/20 Page 2 of 2 PageID 866




the plaintiffs have not responded. (Doc. 31, p. 2). The individual plaintiffs indicate

that they have responded to all discovery except Ms. Angela Enrisma “has not yet

responded” to the School Board’s interrogatories. (Doc. 32, pp. 4–6) (emphasis in

original).

       If the plaintiffs request that this action be converted to a track three case, they

must file a motion in compliance with applicable local and procedural rules.

       The plaintiffs’ remaining discovery responses and documents are due by

September 23, 2020. After that deadline, the court will hold a discovery

videoconference to address any remaining discovery disputes related to the School

Board’s motion to compel, including the School Board’s request for attorney’s fees.

The undersigned’s chambers will contact the parties with available dates and times.

       Accordingly, School Board’s motion to compel (Doc. 31) is GRANTED in part

as stated in this order.

       ORDERED in Tampa, Florida on September 8, 2020.




                                            2
